Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-3, 5, 7-13 and 21-22 are pending and currently under examination.
	Applicant claims a condom that comprises a hydrogel as well as an antioxidant, which may be quercetin which is complexed with a sulfated beta-cyclodextrin.  The hydrogel may comprise cross-linked multi-networks made from the combination of polyacrylamide, alginate and cyclodextrin.
	The claims will be given their broadest interpretation.
Allowable Subject Matter
Claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, as noted in the interview summary hereto, a path to allowance was outlined in the most recent discussion with Applicant’s representative Attorney Eisenschenk on 09/27/2021, including amendments which would place the claims in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 7-13 and 21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for both a condom having a hydrogel coating as well as a condom consisting of an antioxidant, sulfated beta-cyclodextrin, polyacrylamide, alginate, calcium, N,N-methylenebisacrylamide and water, the hydrogel containing ionic bonds, covalent bonds and cross-linked multi-networks, the specification does not reasonably provide enablement for a condom consisting of an antioxidant and every hydrogel that has ionic bonds, covalent bonds and cross-linked multi-networks.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
            The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
            Nature of the invention:  The claimed invention is an article of manufacture, specifically a condom that comprises any hydrogel that comprises ionic bonds, covalent bonds and cross-linked multi-networks and an antioxidant, such as a condom with a hydrogel coating. The claimed invention also encompasses embodiments where a 
            The state of the prior art and the unpredictability of the art: A large amount of research has been conducted into designing hydrogels for different purposes, from medical purposes of drug delivery and tissue engineering to agricultural and industrial purposes such as agrichemical delivery compositions and sewage treatment.  Despite these efforts of those skilled in this art, there remains challenges in producing a hydrogel that has the desired mechanical properties that are required for more physically demanding uses.  As discussed in Chen et al. (Science Chine Technological Sciences 55.8 (2012): 2241-2254), traditional hydrogels typically have low mechanical strength as well as limited friction and wear abilities (pg 2242, col 2, para 2).  Chen further teaches that it has been a great challenge to design hydrogels which can endure high mechanical stress while still providing low friction and wear properties (pg 2242, col 2, para 2).
Thus, it is clear from the teachings of the prior art that it has been very challenging to design a hydrogel that has high mechanical strength, and which offers sufficient low friction and wear properties, all properties which would be quintessential for a condom consisting of a hydrogel and an antioxidant. Consequently, based on the disclosure of the prior art, one skilled in the art would view design of a condom from a hydrogel that had these properties to be highly unpredictable.
            The relative skill of those in the art: The relative skill of those in the medical device arts is high, requiring advanced education and training.
The breadth of the claims: The instant claims are deemed very broad, because the claims permit any condom with a hydrogel coating as well as condoms that consist of any hydrogel with ionic bonds, covalent bonds and cross-linked multi-networks and an antioxidant. Furthermore, while the independent claims describe generally the types of crosslinking that takes place in the hydrogel, the chemical aspects of the hydrogel, such as the polymers, monomers, compounds or other cross-linking agents making up the hydrogel are not required.           
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  While Applicants exemplify one hydrogel with very specific components which include sulfated beta-cyclodextrin, polyacrylamide, alginate as well as calcium and N, N-methylenebisacrylamide cross-linkers, they have not provided additional guidance or examples of other hydrogels that would be suitable for use in a condom. 
            The quantity of experimentation necessary: Given that the instant claims encompass all hydrogels with ionic, covalent and cross-linked multi-networks, and that Applicant has failed to provide any information outside of the very specific hydrogel exemplified in the specification, an artisan would not have been able to practice the claimed invention, absent undue experimentation.
            Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent 
            Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention of providing a condom comprising any hydrogel that comprises ionic bonds, covalent bonds and cross-linked multi-networks.

Response to Arguments
	Applicant traverses the scope of enablement rejection by asserting that the specification describes how to make and how to use the condom in addition to providing data establishing the effectiveness of the claimed condom which would have enabled a skilled artisan to practice the claimed invention without undue experimentation.  Applicant alleges that the Office has not met their burden in establishing that the claimed hydrogels do not have the desired mechanical properties required for use as a condom.  The teachings of Chen et al. regarding traditional hydrogels typically having low mechanical strength as well as limited friction and wear abilities is dismissed out of hand because Chen provides data for how hydrogels handle compressive forces.  Additionally, Applicant argues that they do not have to describe every possible variant of the claimed invention to enable the practice of the full scope of their invention.  These lines of reasoning are not found persuasive.
	As an initial note, it is reiterated that the 112(a) rejection is a scope of enablement rejection.  Thus, the Office has already recognized that the instant limited friction and wear abilities, aspects which would be important to designing a condom that works for its intended purpose.   While Chen et al. tests compressive durability of hydrogels, the teachings regarding wear and friction abilities of traditional hydrogels cannot be discounted.  The Office maintains that the specification would not enable one of skill in the art to make and use the claimed invention over its full scope without undue experimentation. 
	The amendment to claim 1, which now requires that the condom consists of a hydrogel and an antioxidant, has rendered the previous 103 rejection no longer applicable.  Thus, the previous 103 rejection is hereby withdrawn. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699